Citation Nr: 0809514	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation, pursuant to 
38 U.S.C.A. § 1151, for a left above-the-knee amputation 
performed in March 1998 as a result of Department of Veterans 
Affairs treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from March 1960 to 
March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
entitlement to disability compensation, pursuant to 
38 U.S.C.A. § 1151, for a left above-the-knee amputation 
performed in March 1998 as a result of VA treatment.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Throughout the current appeal, the veteran has maintained 
that, while hospitalized at the VA Medical Center (VAMC) in 
Temple, Texas in January 1998 for treatment for an infection 
in his left leg, he had an allergic reaction to a drug that 
he had been given.  This reaction resulted in the need for a 
left above-the-knee amputation.  (The amputation was 
performed at the VAMC in Dallas, Texas in March 1998.)  The 
veteran contends that VA was negligent (e.g., at fault) in 
giving him the drug that ultimately led to his left 
above-the-knee amputation.  

In a statement received at the RO in November 2003, the 
veteran asked the RO to obtain medical records from the VAMCs 
in Temple, Texas and Dallas, Texas.  Subsequently, in 
December 2005, the veteran again asked the RO to procure 
records of treatment that he had received at these medical 
facilities.  

Records of treatment that the veteran received at the Dallas 
VAMC between March 1998 and September 1998 are included in 
the claims folder.  However, records of any more recent 
treatment that the veteran may have received at that medical 
facility have not been obtained.  In addition, the claims 
folder contains no records of medical care that the veteran 
received at the Temple VAMC.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (stipulating that VA is deemed to have 
constructive, if not actual, knowledge of records generated 
by VA).  A remand is, therefore, necessary to accord the RO, 
through the AMC, an opportunity to procure, and to associate 
with the claims folder, copies of any additional VA medical 
records from these medical facilities that may be available.  

A medical opinion regarding the 1998 surgery was obtained 
and the physician found no evidence of inappropriate care, 
malpractice or negligence on the part of VA medical 
providers.  However, in addition to providing compensation 
for additional disability due to any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, additional 
disability from an event not reasonably foreseeable is also 
a basis for granting benefits.  See 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2007).  That matter should also be addressed.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Copies of any additional records of 
left leg treatment that the veteran 
received at the VAMC in Dallas, Texas 
since September 1998 and at the Temple 
VAMC since January 1996 should be 
obtained and associated with the claims 
folder.  

2.  The claims folder should be 
returned to the physician who provided 
the February 2007 opinion to clarify 
that opinion.  Specifically, the 
physician should be asked whether 
additional disability resulted from an 
event that was not reasonably 
foreseeable?  In other words, was the 
development of the residual disability 
an event that a reasonable health care 
provider would not have considered to 
be an ordinary risk of the treatment 
provided?  A complete rationale should 
be provided for any expressed opinion.  
If that physician is unavailable, the 
matter should be addressed by another 
physician.  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
issue of entitlement to disability 
compensation, pursuant to 38 U.S.C.A. 
§ 1151, for a left above-the-knee 
amputation performed in March 1998 as a 
result of VA treatment.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


